number release date id office uilc cca_2011030312453624 -------------- from --------------- sent thursday march pm to ------------------- cc ------------------------------- subject re disclosure question -------- while a tax_court memo filed with the court is a public record we cannot provide from our files a copy of the trial memo to members of the tax_procedure class from the law school so that they can be up to speed when attending an upcoming trial the 9th circuit has held that information actually placed in the court’s record is no longer subject_to even though your files will contain an exact copy of what was filed with the tax_court if you decide to provide the information to the tax_procedure class you should access the information from pacer and provide that information irm states that before releasing information from a document that has become part of the public record irs employees should verify that the information conforms in all respects to what was made public the source and attribution_rules should be followed ie obtain the document from the public source and attribute the released information to the sourced document if you have any questions please let me know
